DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:   
Claim 7 recites the limitation “wherein "rc" is fixed circle radius, "rm" is rolling circle radius, "rd" is tracing point radius,” in lines 6-7.
As suggestion changing “rc” to --rc--; “rm” to --rm--; and “rd” to --rd-- provides consistency to the equation set forth in lines 4 and 5.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-10 are allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:   
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the laser light being scanned on the back surface as providing a trajectory without bending, the trajectory including curved portions intersecting in the back surface of the wafer, the laser light having a spot size on the back surface of the wafer, the spot size being larger than a distance between the curved portions adjacent to each other,” as recited in claim 1. 
Claims 2-10 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Re Claim 1, KURIBAYASHI et al. (US 2017/0047408) disclose forming of metal film to form ohmic contact on the main surface, i.e., front surface, of the semiconductor substrate and implanting ion on the back surface of the substrate and laser annealing the back surface of the 
 TAKISHITA et al. (US 2018/0005829) also disclose similar inventive subject matter. However, TAKISHITA et al. do not disclose the aforementioned allowable limitations of claim 1.
Therefore, prior art of record neither anticipated nor renders obvious the claimed limitations of the instant application as a whole either alone or in combination.
Conclusion
This application is in condition for allowance except for the following formal matters: 
 The formal matter(s) that set forth in Paragraph 1 above should be addressed by applicant(s) prior pass the instant application to issue.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
May 8, 2021